PER CURIAM.
The issues in this case grew out of a controversy which arose over certain agreements called “option and purchase agreements,” wherein the defendants gave options to the plaintiff to purchase certain new processes and contact masses for the manufacture of sulphuric acid and phthalie anhydryde;
The learned District Judge, in a very careful and comprehensive opinion [31 F.(2d) 188], disposed of the issues involved without error, and we affirm the decree on his opinion, except as to eosts, as to which the decree is modified. Plaintiffs shall pay one-third and defendants two-thirds of the costs.